 



Exhibit 10.2
EXECUTION VERSION
LETTER AMENDMENT NO. 1
to
AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT
As of March 30, 2007

     
To:
  Each of the Purchasers listed
 
  on Exhibit A attached hereto

Ladies and Gentlemen:
     We refer to the Amended and Restated Note Purchase Agreement, dated as of
March 31, 2005, as amended as of June 22, 2005, November 1, 2005, March 13, 2006
and June 29, 2006, and as Amended and Restated as of July 25, 2006 (as so
amended and restated, the “Agreement”), among Crosstex Energy, L.P., a Delaware
limited partnership (the “Company”), on one hand, and each of you (the
“Purchasers”), on the other hand. Unless otherwise defined in this Letter
Amendment No. 1 to Amended and Restated Note Purchase Agreement (this
“Amendment”), the terms defined in the Agreement shall be used herein as therein
defined.
     The Company desires to make certain amendments to the Agreement as
hereinafter provided. Subject to the terms and conditions specified herein, the
Purchasers signing this Amendment have indicated their willingness to make such
amendments as more particularly set forth herein.
     Accordingly, subject to satisfaction of the conditions set forth in
paragraph 5 hereof, and in reliance on the representations and warranties of the
Company set forth in paragraph 4 hereof, the Purchasers signing this Amendment
hereby agree with the Company to amend the Agreement as provided in paragraphs 1
through 3 below effective as of the Amendment No. 1 Effective Date (as defined
in paragraph 5 below).
     1. Amendment to Paragraph 5R. Excess Leverage Fee. Paragraph 5R of the
Agreement is amended in its entirety to read as follows:
     5R. Excess Leverage Fee and Interest Rate Increase.
     5R(1). Excess Leverage Fee. If the Leverage Ratio as of the end of any
fiscal quarter set forth below is greater than the amount specified for such
fiscal quarter, then for such fiscal quarter the Company agrees to pay to the
holders of the Notes, in addition to the interest accruing on the Notes and in
addition to any increase in such rate of interest that may result from the
provisions of paragraph 5R(2), a fee (the “Excess Leverage Fee”), payable in
arrears on or

 



--------------------------------------------------------------------------------



 



before the 45th day after the end of such fiscal quarter, equal to the product
of (i) the percentage set forth below for such fiscal quarter and range,
multiplied by (ii) the daily average outstanding principal balance of the Notes
during such fiscal quarter. The payment of the Excess Leverage Fee shall not
constitute a waiver of any Default or Event of Default.

                      Leverage Ratio Range   Excess Leverage Fee
Fiscal Quarter ending March 31, 2007:
  Greater than 5.10 to 1.00     0.15 %
 
               
Fiscal Quarters ending June 30, 2007, September 30, 2007 and December 31, 2007:
  Greater than 5.00 to 1.00     0.15 %
 
               
Fiscal Quarters ending March 31, 2008 and June 30, 2008:
  Greater than 4.75 to 1.00     0.15 %

     5R(2). Interest Rate Increase. Notwithstanding the provisions of paragraph
1A, 1B, 1C, 1D, 1E or 1F of this Agreement or the terms contained in any Note,
if at any time during an Acquisition Adjustment Period the Leverage Ratio is
greater than 5.25 to 1.00, then, in addition to any Excess Leverage Fee that may
be payable pursuant to paragraph 5R(1), the rate of interest on each Note shall
be increased by adding 0.25% to the rate of interest set forth in such Note. The
payment of interest at such increased rate shall not constitute a waiver of any
Default or Event of Default and the increased rate of interest on each Note
resulting from any such increase shall be considered to be the coupon rate for
such Note for the purposes of determining the Default Rate.
     2. Amendment to Paragraph 6A(3). Leverage Ratios. Paragraph 6A(3) of the
Agreement is amended in its entirety to read as follows:
     6A(3). Leverage Ratios.
     (a) If no Unsecured Note Indebtedness is outstanding on the applicable date
of determination, the Company shall not, as of the end of any fiscal quarter,
permit the Leverage Ratio for the Company and its Subsidiaries on a Consolidated
basis to be greater than (i) 5.25 to 1.00 for any fiscal quarter ending during
the period commencing on June 29, 2006 and ending December 31, 2007, (ii) 5.00
to 1.00 for any fiscal quarter ending March 31, 2008 through September 30, 2008,
(iii) 4.75 to 1.00 for the fiscal quarters ending December 31, 2008 and
March 31, 2009, and (iv) 4.50 to 1.00 for any fiscal quarter ending thereafter;
provided, however, that during an Acquisition Adjustment Period, the maximum
permitted Leverage Ratio shall be increased by 0.50 to 1.00 from the otherwise
applicable ratio set forth above.

2



--------------------------------------------------------------------------------



 



     (b) If any Unsecured Note Indebtedness is incurred or outstanding on the
applicable date of determination, the Company shall not, as of the end of any
fiscal quarter, permit the Leverage Ratio (calculated in accordance with
paragraph 6C(2)(xi)) for the Company and its Subsidiaries on a Consolidated
basis to be greater than 5.25 to 1.00 on the date any Unsecured Note
Indebtedness is incurred and on the last day of any fiscal quarter ending
thereafter; provided, however, that during an Acquisition Adjustment Period, the
maximum permitted Leverage Ratio shall be increased by 0.50 to 1.00 from the
otherwise applicable ratio set forth above.
     (c) If any Unsecured Note Indebtedness is incurred or outstanding on the
applicable date of determination, the Company shall not, as of the end of any
fiscal quarter, permit the Senior Leverage Ratio (calculated in accordance with
paragraph 6C(2)(xi)) for the Company and its Subsidiaries on a Consolidated
basis to be greater than 4.25 to 1.0 on the date any Unsecured Note Indebtedness
is incurred and on the last day of any fiscal quarter ending thereafter;
provided, however, that during an Acquisition Adjustment Period, the maximum
permitted Senior Leverage Ratio shall be increased by 0.50 to 1.00 from the
otherwise applicable ratio set forth above.
     3. Amendment to Paragraph 10B. Other Terms. Paragraph 10B of the Agreement
is amended by adding the following definitions thereto in appropriate
alphabetical order:
     “Senior Leverage Ratio” means, for the Company and its Subsidiaries on a
Consolidated basis, as of the end of any fiscal quarter, the ratio of (a) Funded
Debt (excluding the Unsecured Note Indebtedness) for the Company and its
Subsidiaries on a Consolidated basis as of the end of such fiscal quarter to (b)
EBITDA for the four fiscal quarters then ended.
     “Unsecured Note Indebtedness” means Debt permitted under paragraph
6C(2)(xi).
     4. Representations and Warranties. In order to induce the Purchasers to
enter into this Amendment, the Company hereby represents and warrants as
follows:
     (a) The execution, delivery and performance by the Company and the
Guarantors of this Amendment, the Agreement, as amended hereby, and each of
documents described in paragraph 5 hereof to which each is a party, have in each
case been duly authorized by all necessary limited liability company, limited
partnership or other organizational action and do not and will not
(i) contravene the terms of the Company Partnership Agreement or the partnership
or limited liability company agreement or certificate of formation (or other
organizational documents) of the General Partner, the Company or any of their
Subsidiaries, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, any document evidencing any contractual
obligation to which the General Partner, the Company or any of their
Subsidiaries is a party and which could subject any holder of Notes to any
liability, (iii) conflict with or result in any breach or contravention of any
order, injunction, writ or decree of any

3



--------------------------------------------------------------------------------



 



governmental authority binding on the General Partner, the Company, any of their
Subsidiaries or their respective properties, (iv) violate any applicable law
binding on or affecting the General Partner, the Company or any of their
Subsidiaries, or (v) adversely affect the enforceability of any Lien of the
Security Documents.
     (b) Each of the representations and warranties contained in paragraph 8 of
the Agreement is true and correct in all material respects on and as of the date
hereof, and will be true and correct in all material respects immediately upon,
and as of the date of, the effectiveness of this Amendment in each case except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.
     (c) On and as of the date hereof, and after giving effect to this
Amendment, no Default or Event of Default exists under the Agreement.
     (d) No Governmental Action is required for the due execution, delivery or
performance by the Company or the Guarantors of this Amendment, the Agreement,
as amended hereby, or each of the documents described in paragraph 5 hereof to
be executed by the Company or any Guarantor.
     (e) This Amendment, the Agreement, as amended hereby, and each of the
documents described in paragraph 5 hereof to be executed by the Company or any
Guarantor, constitute legal, valid and binding obligations of the Company or
such Guarantor, as applicable, enforceable against the Company or such
Guarantor, as applicable, in accordance with their respective terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally or by
general principles of equity (regardless of whether such enforceability is
considered in any proceeding in law or in equity).
     (f) The quarterly and annual financial statements most recently delivered
to each Holder pursuant to paragraphs 5A(i) and 5A(ii) of the Agreement fairly
present the Consolidated financial condition of the Company and its Subsidiaries
as of the respective dates thereof and the Consolidated results of the
operations of the Company and its Subsidiaries for the respective fiscal periods
ended on such dates, all in accordance with GAAP applied on a consistent basis
(subject to normal year-end audit adjustments and the absence of footnotes in
the case of the quarterly financial statements). Since December 31, 2006, no
Material Adverse Effect has occurred. The Company and its Subsidiaries have no
material contingent liabilities except as disclosed in such financial statements
or the notes thereto.
     (g) There is no pending or, to the knowledge of the Company, threatened
action or proceeding affecting the Company or any Subsidiary before any
Governmental Person, referee or arbitrator that could reasonably be expected to
have a Material Adverse Effect.
     (h) Neither the Company, the General Partner, the Ultimate General Partner
nor any of their Subsidiaries have paid, or agreed to pay, any fees or other
compensation for or with respect to the Amendment to Bank Agreement (as defined
below).

4



--------------------------------------------------------------------------------



 



     5. Conditions to Effectiveness. This Amendment shall become effective as of
the date (the “Amendment No. 1 Effective Date”) first above written when and if
each of the conditions set forth in this paragraph 5 shall have been satisfied
(or waived in writing by the Required Holder(s)).
     (a) Execution and Delivery of Documents. Each Purchaser shall have received
the following, each to be dated the date of execution and delivery thereof
unless otherwise indicated, and each to be in form and substance satisfactory to
the Required Holder(s) and executed and delivered by each of the parties
thereto, as applicable:
     (i) this Amendment, duly executed by the Company, the Guarantors and the
Required Holders; and
     (ii) an executed copy of an amendment to the Bank Agreement in form and
substance satisfactory to the Required Holder(s), permitting the transactions
contemplated hereby and by the other Loan Documents (the “Amendment to Bank
Agreement”).
     (b) Closing Fee. The Company will pay to each Purchaser in immediately
available funds a fee on the Amendment No. 1 Effective Date in an amount equal
to 0.05% of the aggregate principal amount of Notes held by such Purchaser on
the Amendment No. 1 Effective Date.
     6. Miscellaneous.
     (a) Effect on Agreement. On and after the Amendment No. 1 Effective Date,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, or
words of like import referring to the Agreement and each reference in the Notes
and all other documents executed in connection with the Agreement to “the
Agreement”, “thereunder”, “thereof”, or words of like import referring to the
Agreement shall mean the Agreement as amended by this Amendment. The Agreement,
as amended by this Amendment, is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy under the Agreement nor constitute a waiver of any
provision of the Agreement. Without limiting the generality of the foregoing,
nothing in this Amendment shall be deemed to (i) constitute a waiver of
compliance or consent to noncompliance by the Company or any other Person with
respect to any term, provision, covenant or condition of the Agreement or any
other Loan Document or (ii) prejudice any right or remedy that any holder of
Notes may now have or may have in the future under or in connection with the
Agreement or any other Loan Document.
     (b) Counterparts. This Amendment may be executed in any number of
counterparts (including those transmitted by facsimile) and by any combination
of the parties hereto in separate counterparts, each of which counterparts shall
be an original and all of which taken together shall constitute one and the same
Amendment. Delivery of this Amendment may be made by facsimile transmission of a
duly executed counterpart copy hereof.
     (c) Expenses. The Company confirms its agreement, pursuant to paragraph 11B
of the Agreement, to pay promptly all out-of-pocket expenses of the Purchasers
related to the

5



--------------------------------------------------------------------------------



 



preparation, negotiation, reproduction, execution and delivery of this Amendment
and all matters contemplated hereby and thereby, including without limitation
all fees and out-of-pocket expenses of the Purchasers’ special counsel.
     (d) Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.
     (e) Affirmation of Obligations. Notwithstanding that such consent is not
required under the Guaranties, each of the Guarantors consents to the execution
and delivery of this Amendment by the parties hereto. As a material inducement
to the undersigned to amend the Agreement as set forth herein, each of the
Guarantors respectively (i) acknowledges and confirms the continuing existence,
validity and effectiveness of the Guaranty to which it is a party, and
(ii) agrees that the execution, delivery and performance of this Amendment shall
not in any way release, diminish, impair, reduce or otherwise affect its
obligations thereunder.
     (f) FINAL AGREEMENT. THIS AMENDMENT, TOGETHER WITH THE AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
{Remainder of this page blank; signature page follows.}

6



--------------------------------------------------------------------------------



 



     If you agree to the terms and provisions hereof, please evidence your
agreement by executing and returning at least one counterpart to the Company at
2501 Cedar Springs, Suite 600, Dallas, Texas 85201.

                  Very truly yours,    
 
                CROSSTEX ENERGY, L.P.    
 
           
 
  By:   Crosstex Energy GP, L.P.,    
 
      its general partner    
 
           
 
  By:   Crosstex Energy GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
           
 
      Gysle R. Shellum    
 
      Vice President-Finance    

Agreed to as of the Amendment No. 1 Effective Date:
PRUDENTIAL INVESTMENT MANAGEMENT, INC.

             
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        
 
            THE PRUDENTIAL INSURANCE COMPANY OF AMERICA        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        
 
            PRUCO LIFE INSURANCE COMPANY        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        

Signature Page to Letter Amendment No. 1

 



--------------------------------------------------------------------------------



 



              PRUCO LIFE INSURANCE COMPANY OF              NEW JERSEY        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        
 
            GIBRALTAR LIFE INSURANCE CO., LTD.        
 
           
By:
  Prudential Investment Management (Japan), Inc.,        
 
  as Investment Manager        
 
           
By:
  Prudential Investment Management, Inc.,        
 
  as Sub-Adviser        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        
 
            RGA REINSURANCE COMPANY        
 
           
By:
  Prudential Private Placement Investors,        
 
  L.P. (as Investment Advisor)        
 
           
By:
  Prudential Private Placement Investors, Inc.        
 
  (as its General Partner)        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        
 
            CONNECTICUT GENERAL LIFE INSURANCE              COMPANY        
 
           
By:
  Prudential Investment Management, Inc.,        
 
  as Investment Manager        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        

Signature Page to Letter Amendment No. 1

 



--------------------------------------------------------------------------------



 



              ZURICH AMERICAN INSURANCE COMPANY        
 
           
By:
  Prudential Private Placement Investors,        
 
  L.P. (as Investment Advisor)        
 
           
By:
  Prudential Private Placement Investors, Inc.        
 
  (as its General Partner)        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        
 
            THE PRUDENTIAL LIFE INSURANCE              COMPANY, LTD.        
 
           
By:
  Prudential Investment Management (Japan), Inc.,        
 
  as Investment Manager        
 
           
By:
  Prudential Investment Management, Inc.,        
 
  as Sub-Adviser        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        
 
            PRUDENTIAL RETIREMENT INSURANCE              AND ANNUITY COMPANY    
   
 
           
By:
  Prudential Investment Management, Inc.,        
 
  as investment manager        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        

Signature Page to Letter Amendment No. 1

 



--------------------------------------------------------------------------------



 



              MTL INSURANCE COMPANY        
 
           
By:
  Prudential Private Placement Investors, L.P.        
 
  (as Investment Advisor)        
 
           
By:
  Prudential Private Placement Investors, Inc.        
 
  (as its General Partner)        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Vice President        
 
            ING USA ANNUITY AND LIFE INSURANCE COMPANY         ING LIFE
INSURANCE AND ANNUITY COMPANY         RELIASTAR LIFE INSURANCE COMPANY        
SECURITY LIFE OF DENVER INSURANCE COMPANY        
 
           
By:
  ING Investment Management LLC, as Agent        
 
           
By:
           
 
 
 
Name:        
 
  Title:           JOHN HANCOCK LIFE INSURANCE COMPANY        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Name:        
 
  Title:        
 
            JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY        
 
           
By:
  /s/ Authorized Signatory        
 
 
 
Name:        
 
  Title:        

Signature Page to Letter Amendment No. 1

 



--------------------------------------------------------------------------------



 



              JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)        
 
           
By:
           
 
  /s/ Authorized Signatory            
Name:
       
 
  Title:        
 
            SIGNATURE 7 L.P.        
 
           
By:
  John Hancock Life Insurance Company,        
 
  as Portfolio Advisor        
 
           
By:
           
 
  /s/ Authorized Signatory            
Name:
       
 
  Title:        
 
            FIRST COLONY LIFE INSURANCE COMPANY        
 
           
By:
           
 
 
 
Name:        
 
  Title:        
 
            TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA        
 
           
By:
           
 
 
 
Name:        
 
  Title:        
 
            METROPOLITAN LIFE INSURANCE COMPANY        
 
           
By:
                /s/ Authorized Signatory            
Name:
       
 
  Title:        

Signature Page to Letter Amendment No. 1

 



--------------------------------------------------------------------------------



 



              METLIFE INVESTORS USA INSURANCE COMPANY        
 
           
By:
           
 
  /s/ Authorized Signatory            
Name:
       
 
  Title:        
 
            METLIFE INSURANCE COMPANY OF CONNECTICUT        
 
           
By:
           
 
  /s/ Authorized Signatory            
Name:
       
 
  Title:           METLIFE LIFE AND ANNUITY COMPANY OF CONNECTICUT        
 
           
By:
           
 
  /s/ Authorized Signatory            
Name:
       
 
  Title:        

Signature Page to Letter Amendment No. 1

 



--------------------------------------------------------------------------------



 



Agreed to and acknowledged by each of the undersigned for the purposes set forth
in paragraph 6(e) hereof:

                  GUARANTORS:           CROSSTEX ACQUISITION MANAGEMENT, L.P.  
      CROSSTEX MISSISSIPPI PIPELINE, L.P.         CROSSTEX SEMINOLE GAS, L.P.  
      CROSSTEX ALABAMA GATHERING SYSTEM, L.P.         CROSSTEX MISSISSIPPI
INDUSTRIAL GAS         SALES, L.P.         CROSSTEX GULF COAST TRANSMISSION LTD.
        CROSSTEX GULF COAST MARKETING LTD.         CROSSTEX CCNG GATHERING LTD.
        CROSSTEX CCNG PROCESSING LTD.         CROSSTEX CCNG TRANSMISSION LTD.  
      CROSSTEX TREATING SERVICES, L.P.         CROSSTEX NORTH TEXAS PIPELINE,
L.P.         CROSSTEX NORTH TEXAS GATHERING, L.P.         CROSSTEX NGL
MARKETING, L.P.         CROSSTEX NGL PIPELINE, L.P.    
 
           
 
  By:   Crosstex Energy Services GP, LLC    
 
      Sole General Partner of each above limited    
 
      partnership    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
     
 
Gysle R. Shellum    
 
      Vice President-Finance    
 
                CROSSTEX ENERGY SERVICES, L.P.    
 
           
 
  By:   Crosstex Operating GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
  Name:  
 
Gysle R. Shellum    
 
  Title:   Vice President-Finance    

Signature Page to Letter Amendment No. 1

 



--------------------------------------------------------------------------------



 



                  CROSSTEX OPERATING GP, LLC         CROSSTEX ENERGY SERVICES
GP, LLC         CROSSTEX LIG, LLC         CROSSTEX TUSCALOOSA, LLC        
CROSSTEX LIG LIQUIDS, LLC         CROSSTEX PIPELINE, LLC         CROSSTEX
PROCESSING SERVICES, LLC         CROSSTEX PELICAN, LLC    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
  Name:  
 
Gysle R. Shellum    
 
  Title:   Vice President-Finance    
 
                CROSSTEX PIPELINE PARTNERS, LTD.    
 
           
 
  By:   Crosstex Pipeline, LLC, its general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
  Name:
Title:  
 
Gysle R. Shellum
Vice President-Finance    
 
                SABINE PASS PLANT FACILITY JOINT VENTURE    
 
           
 
  By:   Crosstex Processing Services, LLC,    
 
      as general partner    
 
      and    
 
           
 
  By:   Crosstex Pelican, LLC, as general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
  Name:
Title:  
 
Gysle R. Shellum
Vice President-Finance    

Signature Page to Letter Amendment No. 1

 



--------------------------------------------------------------------------------



 



Exhibit A
Purchasers
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
PRUCO LIFE INSURANCE COMPANY
PRUCO LIFE INSURANCE COMPANY OF
     NEW JERSEY
GIBRALTAR LIFE INSURANCE CO., LTD.
RGA REINSURANCE COMPANY
CONNECTICUT GENERAL LIFE INSURANCE
     COMPANY
ZURICH AMERICAN INSURANCE COMPANY
THE PRUDENTIAL LIFE INSURANCE
     COMPANY, LTD.
PRUDENTIAL RETIREMENT INSURANCE
     AND ANNUITY COMPANY
MTL INSURANCE COMPANY
ING USA ANNUITY AND LIFE INSURANCE COMPANY
ING LIFE INSURANCE AND ANNUITY COMPANY
RELIASTAR LIFE INSURANCE COMPANY
SECURITY LIFE OF DENVER INSURANCE COMPANY
JOHN HANCOCK LIFE INSURANCE COMPANY
JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY
JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)
SIGNATURE 7 L.P.
FIRST COLONY LIFE INSURANCE COMPANY
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
METROPOLITAN LIFE INSURANCE COMPANY
METLIFE INVESTORS USA INSURANCE COMPANY
METLIFE INSURANCE COMPANY OF CONNECTICUT
METLIFE LIFE AND ANNUITY COMPANY OF CONNECTICUT
Signature Page to Letter Amendment No. 1

 